Scanlan, P. J., and Sullivan, J., concur. Justices oe the Appellate Court Specially Concurring : We concur in holding that under the provisions of the Civil Practice Act and the rules of this court any extension of time for the filing of records, abstracts and petition for appeal from an order granting a new trial must be granted within 30 days after entry of the order by the trial court; that the court has no power to grant a further extension after the expiration of such 30-day period. William H. McSurely David F. Hatchett John H. O’Connor Ross C. Hall Oscar Hebel Denis E. Sullivan